 In the Matter of FORD MOTORCo.,MILAN DIVISIONandFEDERAL LABORUNION22676,AFFILIATEDWITH THE AMERICAN FEDERATION OFLABORIFORD MOTOR CO., PLYMOUTH DIVISIONarndFEDERAL LABOR UNION22674,AFFILIATED WITH THEAMERICAN FEDERATION OF LABORFORD MoTERCo.;NEWBURG DIVISIONandFEDERAL LABOR UNION22673,AFFILIATED WITH THE A1%IERICAN FFDERATION OF LABORFORD MOTOR Co., FLAT P,oGK DIVISIONandFEDERAL LABOR UNION22721,AFFILIATED WITH TIDE AMERICAN FEDERATION OF LABORFORD MOTOR-Co.,DUNDEEDIVISION_andFEDERAL LABOR UNION22675,AFFILIATED WITH THE AMERICAN FEDERATION OF LABORFORD MOTORCo.,NORTHVILLEDIVISIONandFEDERAL LABOR 'UNION22756,AFFILIATED WITH THE AMERICAN FEDERATION OF LABORFORD MOTORCo.,SHARON-MILLS DIVISIONandFEDERAL LABOR UNION22718, AFFILIATEDWITH TILEAMERICAN FEDERATION OF LABORFORD MOTOR-CO.,SALINE DIVISIONandFEDERAL LABOR UNION 22695,AFFILIATED WITH THE AMERICAN FEDERATION OF LABORFORD MOTOR CO., BROOKLYN DIVISIONandFEDERAL LABOR UNION22696, AFFILIATED WITH THE AMERICAN FFDERATION OF LABORFORD MOTOR Co., MILFORD DIVISIONandFEDERAL LABOR UNION 22722,AFFILIATEDWITH THE AMERICAN FEDERATION OF LABORFORD MOTORCO.,MANCHESTER DIVISIONandFEDERAL LABOR UNION22718,AFFILIATEDWITH TILEAMERICAN FEDERATION'OFLABORFORD MOTORCo.,PHOENIX DIVISIONandFEDERAL LABORUNION 22692,AFFILIATED WITH THE AMERICAN FEDERATION OF LABORFORD MOTOR CO., YPSILANTI DIVISIONandFEDERAL LABOR UNION 22717,AFFILIATED WITH THE AMERICAN FEDERATION OF LABORFORD MOTOR Co., WATERFORD DIVISIONandFEDERAL LABOR UNION22787, AFFILIATEDWITH THE AMERICAN FEDERATION OF LABOR36 N. L. R. B., No. 111.532 FORD MOTOR. CO.Cases Nos. R-2937 to R-2950, inclusiveAMENDMENT TO DIRECTION OF ELECTIONS533October 29,1941On -September 30, 1941, the,National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled proceeding.'The Board, having been requested by the Regional Director for anextension of time in which to hold the elections, hereby amends theDirection of Elections by striking therefrom the words "but not laterthan thirty (30) days from the date of this Direction" and substi-tuting therefor the words "but not later than sixty (60) days fromthe date of this Direction."Mn. GFRAnn D. REILLY took no part in the consideration of the aboveAmendment to Direction of Elections.135 N.L.R. B., No. 199.